DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on January 22, 2020, is for a reissue examination for United States Patent Number US 7,461,179 B1, which was issued to Theodoras, II (hereinafter “the ‘179 Patent”).  The application 10/837,223 (hereinafter “the ‘223 Application”) for the ‘179 Patent was filed on April 4, 2004; thus, the instant reissue application is not being examined under the first inventor to file provisions of the AIA , but under the “pre-AIA ” provisions.

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 16/749,072, including the fee set forth in 37 CFR § 1.17(e), was filed on November 30, 2021 in this reissue application after final rejection, which the request is acceptable and an RCE has been established.  Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Reissue applicant submitted a response (hereinafter “the Response”) along with the instant request for continued examination.  It has been entered.
Original claims 1, 3-5, 10-13, and 20-22 have been amended, and no original claim has been canceled; new claims 23-44 have been added since the instant reissue application was filed.  Currently, the claims 1-44 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim th paragraph is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
In this reissue application, the following specific limitations are recited:
Group (b):
“computer code that configures a processor to monitor [a first register of] the integrated circuit,” “computer code that determines that the port has the transmission connection that is different than the port is configured,” and “computer code that configures a processor to instruct the integrated circuit” in claims 10, 12, 20, and 22.

The claim elements recited in the specific limitations of “means for performing various functions” in claims 11 and 21 that use the word “means” are presumed to invoke pre-AIA  35 U.S.C. § 112, sixth paragraph because they use the word “means” coupled with various 
Meanwhile, the claim elements recited in the specific limitations of “computer code that configures and specializes a processor to perform various functions” in claims 10, 12, 20, and 22 that do not use the word “means,” but a generic placeholder “processor” that is coupled with functional language.  However, they not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations recite sufficient structures (i.e., processor and computer codes for performing various functions) to entirely perform the recited functions, respectively.
The Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself".  EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  “It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed”.  EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012).  “’[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer”.  EON Corp., 785 F.3d at 623 (citations omitted).  "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data — the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622.  Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor.  All other computer-implemented functions require disclosure of an algorithm." Id.
Because these claim limitations are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present 
Claim Objections
Claims 1, 10-13, and 20-22 are objected to because of the following informalities:
The claims 1, 10-13, and 20-22 respectively recite the phrase "the first transceiver module" in lines 7-11.  However, it has not been specifically clarified in the respective claims 1, 10-13, and 20-22 and their correspondingly intervening claims.  Therefore, the Examiner presumes that the phrase “a first type of transceiver module” recited in lines 5-6 of the respective claims 1, 10-13, and 20-22 could be considered as --a first transceiver module-- in light of the specification.
Furthermore, the claim 1 recites terms “a transmission connection” in lines 11-12 and in line 18, then its dependent claims 2, 7, 8 respectively recite a term “the transmission connection”.  Thus, it is not clear whether the term “the transmission connection” recited in the claims 2, 7, 8 is antecedently based on which one of the terms “a transmission connection” recited in lines 11-12 of the claim 1 or recited in line 18 of the claim 1.  For the purpose of the claim rejection, the Examiner presumes that the term “a transmission connection” recited in line 18 of the claim 1 could be considered as --the transmission connection--.
In the claim 12, it recites terms “a line card” in line 1 and in line 2, then it further recites a term “the line card” in lines 2, 4, and 6-8.  Thus, it is not clear whether the term “the line card” recited in lines 2, 4, and 6-8 is antecedently based on which one of the terms “a line card” recited in line 1 and in line 2 of the claim 1.  For the purpose of the claim rejection, the Examiner presumes that the term “a line card” recited in line 2 of the claim 1 could be considered as --the line card--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-17, and 20-22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Huff [US 2003/0179711 A1] in view of Nguyen et al. [US 2010/0141466 A1; hereinafter “Nguyen”]1.
Referring to claim 1, Huff discloses a method of selecting optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”) on a port of a line card (i.e., Connector 114 of PHY 106 and MAC/Switch 102 in Fig. 1) in a network device (i.e., Ethernet module 100 in Fig. 1; See Abstract), the line card (i.e., said PHY and MAC/Switch) including an integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) that supports optical and electrical transmissions (i.e., Fiber Mode Module 210 supports optical transmission and Copper Mode Module 208 supports electrical transmission in Fig. 2; See ¶ [0036]), comprising:
at powerup of the line card of the network device (i.e., at powerup of said PHY and MAC/Switch of said Ethernet module; See ¶ [0037]), configuring the port for a first transmission connection type (e.g., Copper Connector 114a of PHY 106 and MAC/Switch 102 for Copper mode of operation in Fig. 2) corresponding to a first transceiver module (i.e., Copper Medium 116a of Fig. 2) connected to the line card (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6);
after powerup of the line card of the network device (i.e., during a process flowchart 600 for operating a PHY in an Ethernet network in Fig. 6; See ¶ [0038]), detecting that the first transceiver module (i.e., said Copper Medium) has been swapped (i.e., active fiber link partner detected and active copper link partner not detected in Step 612 of Fig. 6) for a second transceiver module (i.e., Fiber Medium 116b of Fig. 2) with a second transmission connection type (i.e., Fiber mode of operation in Fig. 2; See Steps 612-616 in Fig. 6);
monitoring a register (i.e., MII registers in Fig. 2; See ¶ [0042]) of the integrated circuit (i.e., said Ethernet physical layer PHY; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) to determine whether the port (i.e., said Connector) has a transmission connection (i.e., copper or fiber link) to a transceiver module (e.g., Copper Mode Module 210 in Fig. 2) that is different than the port (e.g., Fiber Connector 114b in Fig. 2) is configured (i.e., Fiber mode of operation; See Steps 606, 612, and 618 in Fig. 6; See ¶ [0077]);
determining that the port has the second transmission connection type (i.e., said Fiber mode of operation) that is different than the port is configured (copper link; See ¶ [0057]; e.g., determining that said Copper Connector has an active copper link partner that is different than said Fiber Connector is configured); and
instructing the integrated circuit (i.e., said Ethernet physical layer PHY) to reset the port to the transmission connection at the port to match the second transmission connection type (See ¶ [0054] and  ¶¶ [0078]-[0084]; selecting active mode of operation and interfacing active link partner with optional power-down circuitry with inactive mode of operation to match the active mode of operation).
Huff does not teach that monitoring the register of the integrated circuit to determine whether, due to the swap from the first transceiver module to the second transceiver module, the port has the transmission connection to the transceiver module that is different than the port is configured and resetting the port when a value in the register has changed, wherein the port comprises a single transmission connection to the transceiver module which is configured for either optical or electrical transmission.
Nguyen discloses a method for automatic detection of optical (i.e., fiber) and electrical (i.e., copper) in data switch system (See Abstract) comprising
monitoring a register (i.e., LED device read register 616 in Fig. 6; in fact, reading bit set check on read bit values in Step 1002 of Fig. 10 and in Step 1102 of Fig. 11) of an integrated circuit (i.e., permanent / updatable storage space 602 in Fig. 6) to determine whether, due to a swap (i.e., changing from fiber to copper or copper to fiber; See Figs. 10-11) from a first transceiver module (e.g., copper transmission media) to a second transceiver module (e.g., fiber transmission media), a port (See Fig. 4) has a transmission connection to a transceiver module that is different than the port is configured (i.e., from fiber to copper or vice versa; See ¶¶ [0056]-[0061]) and
resetting the port (i.e., removing the inactive port and initializing the current port; See Steps 1010 and 1014 in Fig. 10 and Steps 1110 and 1114 in Fig. 11) when a value in the register has changed (See Steps 1008-1016 in Fig. 10 and ¶¶ [0057]-[0058], and Steps 1108-1116 in Fig. 11 and ¶¶ [0060]-[0061]),
wherein the port comprises a single transmission connection to a transceiver module which is configured for either optical or electrical transmission (See ¶ [0036], wherein it discloses “each port on the switch is operative to accept both copper and fiber optic cable connections and differentiate between the two”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the method steps for automatic detection of optical (i.e., fiber) and electrical (i.e., copper), as disclosed by Nguyen, in the method of selecting optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”), as disclosed by Huff, for the advantage of providing an ability of accessing to real-time, updated data indicating whether each of the ports is connected to a fiber or copper transmission medium, which may be used to adjust data transmission rates or allocate ports to different tasks based on their bandwidth requirements (See Nguyen, ¶ [0009]).

Referring to claim 2, Huff teaches that
a signal detect (SD) signal (i.e., active fiber SD signal 308 of Fig. 3) on a pin on the port (i.e., SD output port 304 on Fiber Connector 114b in Fig. 3) indicates whether the transmission connection is optical or electrical (See ¶ [0047]).

Referring to claim 3, Huff teaches that
the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) stores in a register (i.e., MII registers) the values of the SD signal for each of the ports of the line card (i.e., information values to select between copper mode and fiber mode of operation; See ¶ [0042]).

Referring to claim 4, Huff teaches that the monitoring the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) comprises
monitoring the register (i.e., MII registers) to detect changes in the register (i.e., said PHY is monitored for default setting of Mode Selector 402 in Fig. 4; See ¶ [0062]).

Referring to claim 5, Huff teaches that the instructing the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) comprises
sending an instruction to the integrated circuit to reset the port as is specified in a register (i.e., configuring mode selector to default setting on MII register of said Interface to copper mode or fiber mode in one of these situation; See ¶ [0042] and ¶ [0062]).

Referring to claim 6, Huff teaches
modifying the register (i.e., MII registers) to specify the port (See ¶ [0042]).

Referring to claim 7, Huff teaches that
the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) is designed to configure the transmission connection (e.g., copper link) of each port of the line card (i.e., Connector 114 of PHY 106 and MAC/Switch 102 in Fig. 1) at powerup (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6; See ¶ [0037]).

Referring to claim 10, Huff discloses a computer program product (i.e., embedded software; See ¶ [0060]) for selecting optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”) on a port of a line card (i.e., Connector 114 of PHY 106 and MAC/Switch 102 in Fig. 1) in a network device (i.e., Ethernet module 100 in Fig. 1; See Abstract), the line card (i.e., said PHY and MAC/Switch) including an integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) that supports optical and electrical transmissions (See ¶ [0036]), comprising:
computer code that configures and specializes a processor (i.e., means for operating processes of Fig. 6 and ¶ [0060]) to, at powerup of the line card of the network device (i.e., at powerup of said PHY and MAC/Switch of said Ethernet module; See ¶ [0037]), configure the port for a first transmission connection type (e.g., Copper Connector 114a of PHY 106 and MAC/Switch 102 for Copper mode of operation in Fig. 2) corresponding to a first transceiver module (i.e., Copper Medium 116a of Fig. 2) connected to the line card (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]), after powerup of the line card of the network device (i.e., during a process flowchart 600 for operating a PHY in an Ethernet network in Fig. 6; See ¶ [0038]), detect that the first transceiver module (i.e., said Copper Medium) has been swapped (i.e., active fiber link partner detected and active copper link partner not detected in Step 612 of Fig. 6) for a second transceiver module (i.e., Fiber Medium 116b of Fig. 2) with a second transmission connection type (i.e., Fiber mode of operation in Fig. 2; See Steps 612-616 in Fig. 6);
computer code that configures and specializes the processor (See Fig. 6 and ¶ [0060]) to monitor a register (i.e., MII registers in Fig. 2; See ¶ [0042]) of the integrated circuit (i.e., said Ethernet physical layer PHY; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) to determine whether the port (i.e., said Connector) has a transmission connection (i.e., copper or fiber link) to a transceiver module (e.g., Copper Mode Module 210 in Fig. 2) that is different than the port (e.g., Fiber Connector 114b in Fig. 2) is configured (i.e., Fiber mode of operation; See Steps 606, 612, and 618 in Fig. 6; See ¶ [0077]);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) determine that the port has the second transmission connection type (i.e., said Fiber mode of operation) that is different than the port is configured (copper link; See ¶ [0057]; e.g., determining that said Copper Connector has an active copper link partner that is different than said Fiber Connector is configured);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) instruct the integrated circuit (i.e., said Ethernet physical layer PHY) to reset the port to a transmission connection at the port to match the second transmission connection type (See ¶ [0054] and  ¶¶ [0078]-[0084]; selecting active mode of operation and interfacing active link partner with optional power-down circuitry with inactive mode of operation to match the active mode of operation); and
a computer readable medium that stores the computer codes (See ¶ [0060]).
Huff does not teach that computer code that configures and specializes the processor to monitor the register of the integrated circuit to determine whether, due to the swap from the first transceiver module to the second transceiver module, the port has the transmission connection to the transceiver module that is different than the port is configured and resetting the port when a value in the register has changed, wherein the port comprises a single transmission connection to the transceiver module which is configured for either optical or electrical transmission. 
Nguyen discloses a system and method for automatic detection of optical (i.e., fiber) and electrical (i.e., copper) in data switch system (See Abstract) comprising
computer code that configures and specializes a processor (See ¶ [0011]) to monitor a register (i.e., LED device read register 616 in Fig. 6; in fact, reading bit set check on read bit values in Step 1002 of Fig. 10 and in Step 1102 of Fig. 11) of an integrated circuit (i.e., permanent / updatable storage space 602 in Fig. 6) to determine whether, due to a swap (i.e., changing from fiber to copper or copper to fiber; See Figs. 10-11) from a first transceiver module (e.g., copper transmission media) to a second transceiver module (e.g., fiber transmission media), a port (See Fig. 4) has a transmission connection to a transceiver module that is different than the port is configured (i.e., from fiber to copper or vice versa; See ¶¶ [0056]-[0061]) and
resetting the port (i.e., removing the inactive port and initializing the current port; See Steps 1010 and 1014 in Fig. 10 and Steps 1110 and 1114 in Fig. 11) when a value in the register has changed (See Steps 1008-1016 in Fig. 10 and ¶¶ [0057]-[0058], and Steps 1108-1116 in Fig. 11 and ¶¶ [0060]-[0061]),
wherein the port comprises a single transmission connection to a transceiver module which is configured for either optical or electrical transmission (See ¶ [0036], wherein it discloses “each port on the switch is operative to accept both copper and fiber optic cable connections and differentiate between the two”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the computer code for the function of automatic detection of optical (i.e., fiber) and electrical (i.e., copper), as disclosed by Nguyen, in the computer program product (i.e., embedded software”), as disclosed by Huff, for the advantage of providing an ability of accessing to real-time, updated data indicating whether each of the ports is connected to a fiber or copper transmission medium, which may be used to adjust data transmission rates or allocate ports to different tasks based on their bandwidth requirements (See Nguyen, ¶ [0009]).
Nevertheless, the recitation “computer program product for selecting optical or electrical transmissions on a port of a line card in a network device, the line card including an integrated circuit that supports optical and electrical transmissions” is not limiting the scope of the claim because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, but an intended use of the claimed invention. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Referring to claim 11, Huff discloses an apparatus (i.e., embedded software; See ¶ [0060]) that selects optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”) on a port of a line card (i.e., Connector 114 of PHY 106 and MAC/Switch 102 in Fig. 1) in a network device (i.e., Ethernet module 100 in Fig. 1; See Abstract), the line card (i.e., said PHY and MAC/Switch) including an integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) that supports optical and electrical transmissions (See ¶ [0036]), comprising:
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]), at powerup of the line card of the network device (i.e., at powerup of said PHY and MAC/Switch of said Ethernet module; See ¶ [0037]), configuring the port for a first transmission connection type (e.g., Copper Connector 114a of PHY 106 and MAC/Switch 102 for Copper mode of operation in Fig. 2) corresponding to a first transceiver module (i.e., Copper Medium 116a of Fig. 2) connected to the line card (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6);
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]), after powerup of the line card of the network device (i.e., during a process flowchart 600 for operating a PHY in an Ethernet network in Fig. 6; See ¶ [0038]), detecting that the first transceiver module (i.e., said Copper Medium) has been swapped (i.e., active fiber link partner detected and active copper link partner not detected in Step 612 of Fig. 6) for a second transceiver module (i.e., Fiber Medium 116b of Fig. 2) with a second transmission connection type (i.e., Fiber mode of operation in Fig. 2; See Steps 612-616 in Fig. 6);
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]) monitoring a register (i.e., MII registers in Fig. 2; See ¶ [0042]) of the integrated circuit (i.e., said Ethernet physical layer PHY; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) to determine whether the port (i.e., said Connector) has a transmission connection (i.e., copper or fiber link) to a transceiver module (e.g., Copper Mode Module 210 in Fig. 2) that is different than the port (e.g., Fiber Connector 114b in Fig. 2) is configured (i.e., Fiber mode of operation; See Steps 606, 612, and 618 in Fig. 6; See ¶ [0077]);
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]) determining that the port has the second transmission connection type (i.e., said Fiber mode of operation) that is different than the port is configured (copper link; See ¶ [0057]; e.g., determining that said Copper Connector has an active copper link partner that is different than said Fiber Connector is configured); and
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]) instructing the integrated circuit (i.e., said Ethernet physical layer PHY) to reset the port to a transmission connection at the port to match the second transmission connection type (See ¶ [0054] and  ¶¶ [0078]-[0084]; selecting active mode of operation and interfacing active link partner with optional power-down circuitry with inactive mode of operation to match the active mode of operation).
Huff does not teach that means for monitoring the register of the integrated circuit to determine whether, due to the swap from the first transceiver module to the second transceiver module, the port has the transmission connection to the transceiver module that is different than the port is configured and resetting the port when a value in the register has changed, wherein the port comprises a single transmission connection to the transceiver module which is configured for either optical or electrical transmission. 
Nguyen discloses a system and method for automatic detection of optical (i.e., fiber) and electrical (i.e., copper) in data switch system (See Abstract) comprising
means for (See ¶ [0011]) monitoring a register (i.e., LED device read register 616 in Fig. 6; in fact, reading bit set check on read bit values in Step 1002 of Fig. 10 and in Step 1102 of Fig. 11) of an integrated circuit (i.e., permanent / updatable storage space 602 in Fig. 6) to determine whether, due to a swap (i.e., changing from fiber to copper or copper to fiber; See Figs. 10-11) from a first transceiver module (e.g., copper transmission media) to a second transceiver module (e.g., fiber transmission media), a port (See Fig. 4) has a transmission connection to a transceiver module that is different than the port is configured (i.e., from fiber to copper or vice versa; See ¶¶ [0056]-[0061]) and
resetting the port (i.e., removing the inactive port and initializing the current port; See Steps 1010 and 1014 in Fig. 10 and Steps 1110 and 1114 in Fig. 11) when a value in the register has changed (See Steps 1008-1016 in Fig. 10 and ¶¶ [0057]-[0058], and Steps 1108-1116 in Fig. 11 and ¶¶ [0060]-[0061]),
wherein the port comprises a single transmission connection to a transceiver module which is configured for either optical or electrical transmission (See ¶ [0036], wherein it discloses “each port on the switch is operative to accept both copper and fiber optic cable connections and differentiate between the two”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the means for the function of automatic detection of optical (i.e., fiber) and electrical (i.e., copper), as disclosed by Nguyen, in the apparatus (i.e., embedded software”), as disclosed by Huff, for the advantage of providing an ability of accessing to real-time, updated data indicating whether each of the ports is connected to a fiber or copper transmission medium, which may be used to adjust data transmission rates or allocate ports to different tasks based on their bandwidth requirements (See Nguyen, ¶ [0009]).
Nevertheless, the recitation “apparatus that selects optical or electrical transmissions on a port of a line card in a network device, the line card including an integrated circuit that supports optical and electrical transmissions” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, but an intended use of the claimed invention. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Referring to claim 12, Huff discloses a line card (i.e., PHY 106 and MAC/Switch 102 in Fig. 1) for a network device (i.e., Ethernet module 100 in Fig. 1; See ¶ [0034]) that selects optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”) on a port of the line card (i.e., Connector 114 of said PHY 106 and MAC/Switch 102 in Fig. 1) in a network device (i.e., Ethernet module 100 in Fig. 1; See Abstract), the line card (i.e., said PHY and MAC/Switch) including an integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) that supports optical and electrical transmissions (See ¶ [0036]), comprising:
computer code that configures and specializes a processor (i.e., means for operating processes of Fig. 6 and ¶ [0060]) to, at powerup of the line card of the network device (i.e., at powerup of said PHY and MAC/Switch of said Ethernet module; See ¶ [0037]), configure the port for a first transmission connection type (e.g., Copper Connector 114a of PHY 106 and MAC/Switch 102 for Copper mode of operation in Fig. 2) corresponding to a first transceiver module (i.e., Copper Medium 116a of Fig. 2) connected to the line card (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]), after powerup of the line card of the network device (i.e., during a process flowchart 600 for operating a PHY in an Ethernet network in Fig. 6; See ¶ [0038]), detect that the first transceiver module (i.e., said Copper Medium) has been swapped (i.e., active fiber link partner detected and active copper link partner not detected in Step 612 of Fig. 6) for a second transceiver module (i.e., Fiber Medium 116b of Fig. 2) with a second transmission connection type (i.e., Fiber mode of operation in Fig. 2; See Steps 612-616 in Fig. 6);
computer code that configures and specializes the processor (See Fig. 6 and ¶ [0060]) to monitor a register (i.e., MII registers in Fig. 2; See ¶ [0042]) of the integrated circuit (i.e., said Ethernet physical layer PHY; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) to determine whether the port (i.e., said Connector) has a transmission connection (i.e., copper or fiber link) to a transceiver module (e.g., Copper Mode Module 210 in Fig. 2) that is different than the port (e.g., Fiber Connector 114b in Fig. 2) is configured (i.e., Fiber mode of operation; See Steps 606, 612, and 618 in Fig. 6; See ¶ [0077]);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) determine that the port has the second transmission connection type (i.e., said Fiber mode of operation) that is different than the port is configured (copper link; See ¶ [0057]; e.g., determining that said Copper Connector has an active copper link partner that is different than said Fiber Connector is configured);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) instruct the integrated circuit (i.e., said Ethernet physical layer PHY) to reset the port to a transmission connection at the port to match the second transmission connection type (See ¶ [0054] and  ¶¶ [0078]-[0084]; selecting active mode of operation and interfacing active link partner with optional power-down circuitry with inactive mode of operation to match the active mode of operation); and
a computer readable medium that stores the computer codes (See ¶ [0060]).
Huff does not teach that computer code that configures and specializes the processor to monitor the register of the integrated circuit to determine whether, due to the swap from the first transceiver module to the second transceiver module, the port has the transmission connection to the transceiver module that is different than the port is configured and resetting the port when a value in the register has changed, wherein the port comprises a single transmission connection to the transceiver module which is configured for either optical or electrical transmission. 
Nguyen discloses a system and method for automatic detection of optical (i.e., fiber) and electrical (i.e., copper) in data switch system (See Abstract) comprising
computer code that configures and specializes a processor (See ¶ [0011]) to monitor a register (i.e., LED device read register 616 in Fig. 6; in fact, reading bit set check on read bit values in Step 1002 of Fig. 10 and in Step 1102 of Fig. 11) of an integrated circuit (i.e., permanent / updatable storage space 602 in Fig. 6) to determine whether, due to a swap (i.e., changing from fiber to copper or copper to fiber; See Figs. 10-11) from a first transceiver module (e.g., copper transmission media) to a second transceiver module (e.g., fiber transmission media), a port (See Fig. 4) has a transmission connection to a transceiver module that is different than the port is configured (i.e., from fiber to copper or vice versa; See ¶¶ [0056]-[0061]) and
resetting the port (i.e., removing the inactive port and initializing the current port; See Steps 1010 and 1014 in Fig. 10 and Steps 1110 and 1114 in Fig. 11) when a value in the register has changed (See Steps 1008-1016 in Fig. 10 and ¶¶ [0057]-[0058], and Steps 1108-1116 in Fig. 11 and ¶¶ [0060]-[0061]),
wherein the port comprises a single transmission connection to a transceiver module which is configured for either optical or electrical transmission (See ¶ [0036], wherein it discloses “each port on the switch is operative to accept both copper and fiber optic cable connections and differentiate between the two”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the computer code for the function of automatic detection of optical (i.e., fiber) and electrical (i.e., copper), as disclosed by Nguyen, in the line card (i.e., PHY and MAC/Switch), as disclosed by Huff, for the advantage of providing an ability of accessing to real-time, updated data indicating whether each of the ports is connected to a fiber or copper transmission medium, which may be used to adjust data transmission rates or allocate ports to different tasks based on their bandwidth requirements (See Nguyen, ¶ [0009]).
Nevertheless, the recitation “a line card for a network device that selects optical or electrical transmissions on a port, the line card including an integrated circuit that supports optical and electrical transmissions” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, but an intended use of the claimed invention. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Referring to claim 13, Huff discloses a method of selecting optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”) on a port of a line card (i.e., Connector 114 of PHY 106 and MAC/Switch 102 in Fig. 1) in a network device (i.e., Ethernet module 100 in Fig. 1; See Abstract), the line card (i.e., said PHY and MAC/Switch) including an integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) that supports optical and electrical transmissions (i.e., Fiber Mode Module 210 supports optical transmission and Copper Mode Module 208 supports electrical transmission in Fig. 2; See ¶ [0036]), comprising:
at powerup of the line card of the network device (i.e., at powerup of said PHY and MAC/Switch of said Ethernet module; See ¶ [0037]), configuring the port for a first transmission connection type (e.g., Copper Connector 114a of PHY 106 and MAC/Switch 102 for Copper mode of operation in Fig. 2) corresponding to a first transceiver module (i.e., Copper Medium 116a of Fig. 2) connected to the line card (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6);
after powerup of the line card of the network device (i.e., during a process flowchart 600 for operating a PHY in an Ethernet network in Fig. 6; See ¶ [0038]), detecting that the first transceiver module (i.e., said Copper Medium) has been swapped (i.e., active fiber link partner detected and active copper link partner not detected in Step 612 of Fig. 6) for a second transceiver module (i.e., Fiber Medium 116b of Fig. 2) with a second transmission connection type (i.e., Fiber mode of operation in Fig. 2; See Steps 612-616 in Fig. 6);
monitoring a first register (i.e., MII register for mode selection; See  ¶ [0042]) of the integrated circuit (i.e., said Ethernet physical layer PHY; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) to determine whether the port (i.e., said Connector) has a transmission connection (i.e., copper or fiber link) to a transceiver module (e.g., Copper Mode Module 210 in Fig. 2) that is different than the port (e.g., Fiber Connector 114b in Fig. 2) is configured (i.e., Fiber mode of operation; See Steps 606, 612, and 618 in Fig. 6; See ¶ [0077]);
determining that the port has the second transmission connection type (i.e., said Fiber mode of operation) that is different than the port is configured (copper link; See ¶ [0057]; e.g., determining that said Copper Connector has an active copper link partner that is different than said Fiber Connector is configured);
modifying a second register (i.e., MII register for identifying copper link mode or fiber link mode) of the integrated circuit (i.e., said Ethernet physical layer PHY; See ¶ [0042]) to specify the port that has the transmission connection that is different than the port is configured (See Steps 608, 614, and 620 in Fig. 6); and
instructing the integrated circuit (i.e., said Ethernet physical layer PHY) to reset the port to the transmission connection at the port to match the second transmission connection type (See ¶ [0054] and  ¶¶ [0078]-[0084]; selecting active mode of operation and interfacing active link partner with optional power-down circuitry with inactive mode of operation to match the active mode of operation).
Huff does not teach that monitoring the first register of the integrated circuit to determine whether, due to the swap from the first transceiver module to the second transceiver module, the port has the transmission connection to the transceiver module that is different than the port is configured and resetting the port when a value in the register has changed, wherein the port comprises a single transmission connection to the transceiver module which is configured for either optical or electrical transmission; and modifying the second register of the integrated circuit to specify the port that has the transmission connection is changed to the second transmission connection type that is different than the first transmission connection type for which the port is configured.
Nguyen discloses a method for automatic detection of optical (i.e., fiber) and electrical (i.e., copper) in data switch system (See Abstract) comprising
monitoring a first register (i.e., LED device read register 616 in Fig. 6; in fact, reading bit set check on read bit values in Step 1002 of Fig. 10 and in Step 1102 of Fig. 11) of an integrated circuit (i.e., permanent / updatable storage space 602 in Fig. 6) to determine whether, due to a swap (i.e., changing from fiber to copper or copper to fiber; See Figs. 10-11) from a first transceiver module (e.g., copper transmission media) to a second transceiver module (e.g., fiber transmission media), a port (See Fig. 4) has a transmission connection to a transceiver module that is different than the port is configured (i.e., from fiber to copper or vice versa; See ¶¶ [0056]-[0061]) and
resetting the port (i.e., removing the inactive port and initializing the current port; See Steps 1010 and 1014 in Fig. 10 and Steps 1110 and 1114 in Fig. 11) when a value in the register has changed (See Steps 1008-1016 in Fig. 10 and ¶¶ [0057]-[0058], and Steps 1108-1116 in Fig. 11 and ¶¶ [0060]-[0061]),
wherein the port comprises a single transmission connection to a transceiver module which is configured for either optical or electrical transmission (See ¶ [0036], wherein it discloses “each port on the switch is operative to accept both copper and fiber optic cable connections and differentiate between the two”); and
modifying a second register (i.e., fiber up register 604 and copper up register 606 in Fig. 6) of the integrated circuit (i.e., said permanent / updatable storage space) to specify the port that has the transmission connection is changed to the second transmission connection type that is different than a first transmission connection type for which the port is configured (i.e., removing associated fiber up register FUn, then adding associated copper up register CUn, or vice versa; See Steps 1010 and 1016 in Fig. 10, Steps 1110 and 1116 in Fig. 11, and ¶¶ [0056]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the method steps for automatic detection of optical (i.e., fiber) and electrical (i.e., copper), as disclosed by Nguyen, in the method of selecting optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”), as disclosed by Huff, for the advantage of providing an ability of accessing to real-time, updated data indicating whether each of the ports is connected to a fiber or copper transmission medium, which may be used to adjust data transmission rates or allocate ports to different tasks based on their bandwidth requirements (See Nguyen, ¶ [0009]).

Referring to claim 14, Huff teaches that
a signal detect (SD) signal (i.e., active fiber SD signal 308 of Fig. 3) on a pin on the port (i.e., SD output port 304 on Fiber Connector 114b in Fig. 3) indicates whether the transmission connection is optical or electrical (See ¶ [0047]).

Referring to claim 15, Huff teaches that
the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) stores in the first register (i.e., MII register for mode selection) the values of the SD signal for each of the ports of the line card (i.e., information values to select between copper mode and fiber mode of operation; See ¶ [0042]).

Referring to claim 16, Huff teaches that the monitoring the integrated circuit (i.e., monitoring a copper link media and fiber link media) comprises
monitoring the first register (i.e., MII register for mode selection) to detect changes in the first register (i.e., Ethernet physical layer PHY 106 is monitored for default setting of Mode Selector 402 in Fig. 4; See ¶ [0062]).

Referring to claim 17, Strike teaches that
the integrated circuit (i.e., physical layer device PHY 1 in Fig. 1) is designed to configure the transmission connection (i.e., either 10/100 TX “twisted pair” MLT3 mode connection or 100BASE-FX “fiber optic” NRZI mode connection; See col. 1, lines 51-61) of each port of the line card (i.e., RJ45 Port Connector 8 and Fiber Connector 9 in Fig. 1) at powerup (See col. 5, lines 29-46).

Referring to claim 20, Huff discloses a computer program product (i.e., embedded software; See ¶ [0060]) for selecting optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”) on a port of a line card (i.e., Connector 114 of PHY 106 and MAC/Switch 102 in Fig. 1) in a network device (i.e., Ethernet module 100 in Fig. 1; See Abstract), the line card (i.e., said PHY and MAC/Switch) including an integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) that supports optical and electrical transmissions (See ¶ [0036]), comprising:
computer code that configures and specializes a processor (i.e., means for operating processes of Fig. 6 and ¶ [0060]) to, at powerup of the line card of the network device (i.e., at powerup of said PHY and MAC/Switch of said Ethernet module; See ¶ [0037]), configure the port for a first transmission connection type (e.g., Copper Connector 114a of PHY 106 and MAC/Switch 102 for Copper mode of operation in Fig. 2) corresponding to a first transceiver module (i.e., Copper Medium 116a of Fig. 2) connected to the line card (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]), after powerup of the line card of the network device (i.e., during a process flowchart 600 for operating a PHY in an Ethernet network in Fig. 6; See ¶ [0038]), detect that the first transceiver module (i.e., said Copper Medium) has been swapped (i.e., active fiber link partner detected and active copper link partner not detected in Step 612 of Fig. 6) for a second transceiver module (i.e., Fiber Medium 116b of Fig. 2) with a second transmission connection type (i.e., Fiber mode of operation in Fig. 2; See Steps 612-616 in Fig. 6);
computer code that configures and specializes the processor (See Fig. 6 and ¶ [0060]) to monitor a first register (i.e., MII register for mode selection; See  ¶ [0042]) of the integrated circuit (i.e., said Ethernet physical layer PHY; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) to determine whether the port (i.e., said Connector) has a transmission connection (i.e., copper or fiber link) to a transceiver module (e.g., Copper Mode Module 210 in Fig. 2) that is different than the port (e.g., Fiber Connector 114b in Fig. 2) is configured (i.e., Fiber mode of operation; See Steps 606, 612, and 618 in Fig. 6; See ¶ [0077]);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) determine that the port has the second transmission connection type (i.e., said Fiber mode of operation) that is different than the port is configured (copper link; See ¶ [0057]; e.g., determining that said Copper Connector has an active copper link partner that is different than said Fiber Connector is configured);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) modify a second register (i.e., MII register for identifying copper link mode or fiber link mode) of the integrated circuit (i.e., said Ethernet physical layer PHY; See ¶ [0042]) to specify the port that has the transmission connection that is different than the port is configured (See Steps 608, 614, and 620 in Fig. 6);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) instruct the integrated circuit (i.e., said Ethernet physical layer PHY) to reset the port to the transmission connection at the port to match the second transmission connection type (See ¶ [0054] and  ¶¶ [0078]-[0084]; selecting active mode of operation and interfacing active link partner with optional power-down circuitry with inactive mode of operation to match the active mode of operation); and
a computer readable medium that stores the computer codes (See ¶ [0060]).
Huff does not teach that computer code that configures and specializes the processor to monitor the first register of the integrated circuit to determine whether, due to the swap from the first transceiver module to the second transceiver module, the port has the transmission connection to the transceiver module that is different than the port is configured and resetting the port when a value in the register has changed, wherein the port comprises a single transmission connection to the transceiver module which is configured for either optical or electrical transmission; and modifying the second register of the integrated circuit to specify the port that has the transmission connection is changed to the second transmission connection type that is different than the first transmission connection type for which the port is configured. 
Nguyen discloses a system and method for automatic detection of optical (i.e., fiber) and electrical (i.e., copper) in data switch system (See Abstract) comprising
computer code that configures and specializes a processor (See ¶ [0011]) to monitor a first register (i.e., LED device read register 616 in Fig. 6; in fact, reading bit set check on read bit values in Step 1002 of Fig. 10 and in Step 1102 of Fig. 11) of an integrated circuit (i.e., permanent / updatable storage space 602 in Fig. 6) to determine whether, due to a swap (i.e., changing from fiber to copper or copper to fiber; See Figs. 10-11) from a first transceiver module (e.g., copper transmission media) to a second transceiver module (e.g., fiber transmission media), a port (See Fig. 4) has a transmission connection to a transceiver module that is different than the port is configured (i.e., from fiber to copper or vice versa; See ¶¶ [0056]-[0061]) and
resetting the port (i.e., removing the inactive port and initializing the current port; See Steps 1010 and 1014 in Fig. 10 and Steps 1110 and 1114 in Fig. 11) when a value in the register has changed (See Steps 1008-1016 in Fig. 10 and ¶¶ [0057]-[0058], and Steps 1108-1116 in Fig. 11 and ¶¶ [0060]-[0061]),
wherein the port comprises a single transmission connection to a transceiver module which is configured for either optical or electrical transmission (See ¶ [0036], wherein it discloses “each port on the switch is operative to accept both copper and fiber optic cable connections and differentiate between the two”); and
computer code that configures and specializes the processor (See ¶ [0011]) to modify a second register (i.e., fiber up register 604 and copper up register 606 in Fig. 6) of the integrated circuit (i.e., said permanent / updatable storage space) to specify the port that has the transmission connection is changed to the second transmission connection type that is different than a first transmission connection type for which the port is configured (i.e., removing associated fiber up register FUn, then adding associated copper up register CUn, or vice versa; See Steps 1010 and 1016 in Fig. 10, Steps 1110 and 1116 in Fig. 11, and ¶¶ [0056]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the computer code for the function of automatic detection of optical (i.e., fiber) and electrical (i.e., copper), as disclosed by Nguyen, in the computer program product (i.e., embedded software”), as disclosed by Huff, for the advantage of providing an ability of accessing to real-time, updated data indicating whether each of the ports is connected to a fiber or copper transmission medium, which may be used to adjust data transmission rates or allocate ports to different tasks based on their bandwidth requirements (See Nguyen, ¶ [0009]).
Nevertheless, the recitation “computer program product for selecting optical or electrical transmissions on a port of a line card in a network device, the line card including an integrated circuit that supports optical and electrical transmissions” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, but an intended use of the claimed invention. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Referring to claim 21, Huff discloses an apparatus (i.e., embedded software; See ¶ [0060]) that selects optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”) on a port of a line card (i.e., Connector 114 of PHY 106 and MAC/Switch 102 in Fig. 1) in a network device (i.e., Ethernet module 100 in Fig. 1; See Abstract), the line card (i.e., said PHY and MAC/Switch) including an integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) that supports optical and electrical transmissions (See ¶ [0036]), comprising:
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]), at powerup of the line card of the network device (i.e., at powerup of said PHY and MAC/Switch of said Ethernet module; See ¶ [0037]), configuring the port for a first transmission connection type (e.g., Copper Connector 114a of PHY 106 and MAC/Switch 102 for Copper mode of operation in Fig. 2) corresponding to a first transceiver module (i.e., Copper Medium 116a of Fig. 2) connected to the line card (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6);
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]), after powerup of the line card of the network device (i.e., during a process flowchart 600 for operating a PHY in an Ethernet network in Fig. 6; See ¶ [0038]), detecting that the first transceiver module (i.e., said Copper Medium) has been swapped (i.e., active fiber link partner detected and active copper link partner not detected in Step 612 of Fig. 6) for a second transceiver module (i.e., Fiber Medium 116b of Fig. 2) with a second transmission connection type (i.e., Fiber mode of operation in Fig. 2; See Steps 612-616 in Fig. 6);
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]) monitoring a first register (i.e., MII register for mode selection; See  ¶ [0042]) of the integrated circuit (i.e., said Ethernet physical layer PHY; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) to determine whether the port (i.e., said Connector) has a transmission connection (i.e., copper or fiber link) to a transceiver module (e.g., Copper Mode Module 210 in Fig. 2) that is different than the port (e.g., Fiber Connector 114b in Fig. 2) is configured (i.e., Fiber mode of operation; See Steps 606, 612, and 618 in Fig. 6; See ¶ [0077]);
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]) determining that the port has the second transmission connection type (i.e., said Fiber mode of operation) that is different than the port is configured (copper link; See ¶ [0057]; e.g., determining that said Copper Connector has an active copper link partner that is different than said Fiber Connector is configured);
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]) modifying a second register (i.e., MII register for identifying copper link mode or fiber link mode) of the integrated circuit (i.e., said Ethernet physical layer PHY; See ¶ [0042]) to specify the port that has the transmission connection that is different than the port is configured (See Steps 608, 614, and 620 in Fig. 6); and
means for (i.e., means for operating processes of Fig. 6 and ¶ [0060]) instructing the integrated circuit (i.e., said Ethernet physical layer PHY) to reset the port to a transmission connection at the port to match the second transmission connection type (See ¶ [0054] and  ¶¶ [0078]-[0084]; selecting active mode of operation and interfacing active link partner with optional power-down circuitry with inactive mode of operation to match the active mode of operation).
Huff does not teach that means for monitoring the first register of the integrated circuit to determine whether, due to the swap from the first transceiver module to the second transceiver module, the port has the transmission connection to the transceiver module that is different than the port is configured and resetting the port when a value in the register has changed, wherein the port comprises a single transmission connection to the transceiver module which is configured for either optical or electrical transmission; and modifying the second register of the integrated circuit to specify the port that has the transmission connection is changed to the second transmission connection type that is different than the first transmission connection type for which the port is configured. 
Nguyen discloses a system and method for automatic detection of optical (i.e., fiber) and electrical (i.e., copper) in data switch system (See Abstract) comprising
means for (See ¶ [0011]) monitoring a first register (i.e., LED device read register 616 in Fig. 6; in fact, reading bit set check on read bit values in Step 1002 of Fig. 10 and in Step 1102 of Fig. 11) of an integrated circuit (i.e., permanent / updatable storage space 602 in Fig. 6) to determine whether, due to a swap (i.e., changing from fiber to copper or copper to fiber; See Figs. 10-11) from a first transceiver module (e.g., copper transmission media) to a second transceiver module (e.g., fiber transmission media), a port (See Fig. 4) has a transmission connection to a transceiver module that is different than the port is configured (i.e., from fiber to copper or vice versa; See ¶¶ [0056]-[0061]) and
resetting the port (i.e., removing the inactive port and initializing the current port; See Steps 1010 and 1014 in Fig. 10 and Steps 1110 and 1114 in Fig. 11) when a value in the register has changed (See Steps 1008-1016 in Fig. 10 and ¶¶ [0057]-[0058], and Steps 1108-1116 in Fig. 11 and ¶¶ [0060]-[0061]),
wherein the port comprises a single transmission connection to a transceiver module which is configured for either optical or electrical transmission (See ¶ [0036], wherein it discloses “each port on the switch is operative to accept both copper and fiber optic cable connections and differentiate between the two”); and
means for (See ¶ [0011]) modifying a second register (i.e., fiber up register 604 and copper up register 606 in Fig. 6) of the integrated circuit (i.e., said permanent / updatable storage space) to specify the port that has the transmission connection is changed to the second transmission connection type that is different than a first transmission connection type for which the port is configured (i.e., removing associated fiber up register FUn, then adding associated copper up register CUn, or vice versa; See Steps 1010 and 1016 in Fig. 10, Steps 1110 and 1116 in Fig. 11, and ¶¶ [0056]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the means for the function of automatic detection of optical (i.e., fiber) and electrical (i.e., copper), as disclosed by Nguyen, in the apparatus (i.e., embedded software”), as disclosed by Huff, for the advantage of providing an ability of accessing to real-time, updated data indicating whether each of the ports is connected to a fiber or copper transmission medium, which may be used to adjust data transmission rates or allocate ports to different tasks based on their bandwidth requirements (See Nguyen, ¶ [0009]).
Nevertheless, the recitation “apparatus that selects optical or electrical transmissions on a port of a line card in a network device, the line card including an integrated circuit that supports optical and electrical transmissions” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, but an intended use of the claimed invention. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Referring to claim 22, Huff discloses a line card (i.e., PHY 106 and MAC/Switch 102 in Fig. 1) for a network device (i.e., Ethernet module 100 in Fig. 1; See ¶ [0034]) that selects optical or electrical transmissions (i.e., method for selecting a mode of operation based on detected active link partners “copper link media” and “fiber link media”) on a port of the line card (i.e., Connector 114 of said PHY 106 and MAC/Switch 102 in Fig. 1) in a network device (i.e., Ethernet module 100 in Fig. 1; See Abstract), the line card (i.e., said PHY and MAC/Switch) including an integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) that supports optical and electrical transmissions (See ¶ [0036]), comprising:
computer code that configures and specializes a processor (i.e., means for operating processes of Fig. 6 and ¶ [0060]) to, at powerup of the line card of the network device (i.e., at powerup of said PHY and MAC/Switch of said Ethernet module; See ¶ [0037]), configure the port for a first transmission connection type (e.g., Copper Connector 114a of PHY 106 and MAC/Switch 102 for Copper mode of operation in Fig. 2) corresponding to a first transceiver module (i.e., Copper Medium 116a of Fig. 2) connected to the line card (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]), after powerup of the line card of the network device (i.e., during a process flowchart 600 for operating a PHY in an Ethernet network in Fig. 6; See ¶ [0038]), detect that the first transceiver module (i.e., said Copper Medium) has been swapped (i.e., active fiber link partner detected and active copper link partner not detected in Step 612 of Fig. 6) for a second transceiver module (i.e., Fiber Medium 116b of Fig. 2) with a second transmission connection type (i.e., Fiber mode of operation in Fig. 2; See Steps 612-616 in Fig. 6);
computer code that configures and specializes the processor (See Fig. 6 and ¶ [0060]) to monitor a register (i.e., MII registers in Fig. 2; See ¶ [0042]) of the integrated circuit (i.e., said Ethernet physical layer PHY; See Steps 602 and 604 in Fig. 6, wherein monitoring a copper link media and fiber link media) to determine whether the port (i.e., said Connector) has a transmission connection (i.e., copper or fiber link) to a transceiver module (e.g., Copper Mode Module 210 in Fig. 2) that is different than the port (e.g., Fiber Connector 114b in Fig. 2) is configured (i.e., Fiber mode of operation; See Steps 606, 612, and 618 in Fig. 6; See ¶ [0077]);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) determine that the port has the second transmission connection type (i.e., said Fiber mode of operation) that is different than the port is configured (copper link; See ¶ [0057]; e.g., determining that said Copper Connector has an active copper link partner that is different than said Fiber Connector is configured);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) modify a second register (i.e., MII register for identifying copper link mode or fiber link mode) of the integrated circuit (i.e., said Ethernet physical layer PHY; See ¶ [0042]) to specify the port that has the transmission connection that is different than the port is configured (See Steps 608, 614, and 620 in Fig. 6);
computer code that configures and specializes the processor to (See Fig. 6 and ¶ [0060]) instruct the integrated circuit (i.e., said Ethernet physical layer PHY) to reset the port to a transmission connection at the port to match the second transmission connection type (See ¶ [0054] and  ¶¶ [0078]-[0084]; selecting active mode of operation and interfacing active link partner with optional power-down circuitry with inactive mode of operation to match the active mode of operation); and
a computer readable medium that stores the computer codes (See ¶ [0060]).
Huff does not teach that computer code that configures and specializes the processor to monitor the first register of the integrated circuit to determine whether, due to the swap from the first transceiver module to the second transceiver module, the port has the transmission connection to the transceiver module that is different than the port is configured and resetting the port when a value in the register has changed, wherein the port comprises a single transmission connection to the transceiver module which is configured for either optical or electrical transmission; and modifying the second register of the integrated circuit to specify the port that has the transmission connection is changed to the second transmission connection type that is different than the first transmission connection type for which the port is configured. 
Nguyen discloses a system and method for automatic detection of optical (i.e., fiber) and electrical (i.e., copper) in data switch system (See Abstract) comprising
computer code that configures and specializes a processor (See ¶ [0011]) to monitor a first register (i.e., LED device read register 616 in Fig. 6; in fact, reading bit set check on read bit values in Step 1002 of Fig. 10 and in Step 1102 of Fig. 11) of an integrated circuit (i.e., permanent / updatable storage space 602 in Fig. 6) to determine whether, due to a swap (i.e., changing from fiber to copper or copper to fiber; See Figs. 10-11) from a first transceiver module (e.g., copper transmission media) to a second transceiver module (e.g., fiber transmission media), a port (See Fig. 4) has a transmission connection to a transceiver module that is different than the port is configured (i.e., from fiber to copper or vice versa; See ¶¶ [0056]-[0061]) and
resetting the port (i.e., removing the inactive port and initializing the current port; See Steps 1010 and 1014 in Fig. 10 and Steps 1110 and 1114 in Fig. 11) when a value in the register has changed (See Steps 1008-1016 in Fig. 10 and ¶¶ [0057]-[0058], and Steps 1108-1116 in Fig. 11 and ¶¶ [0060]-[0061]),
wherein the port comprises a single transmission connection to a transceiver module which is configured for either optical or electrical transmission (See ¶ [0036], wherein it discloses “each port on the switch is operative to accept both copper and fiber optic cable connections and differentiate between the two”); and
computer code that configures and specializes the processor (See ¶ [0011]) to modify a second register (i.e., fiber up register 604 and copper up register 606 in Fig. 6) of the integrated circuit (i.e., said permanent / updatable storage space) to specify the port that has the transmission connection is changed to the second transmission connection type that is different than a first transmission connection type for which the port is configured (i.e., removing associated fiber up register FUn, then adding associated copper up register CUn, or vice versa; See Steps 1010 and 1016 in Fig. 10, Steps 1110 and 1116 in Fig. 11, and ¶¶ [0056]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the computer code for the function of automatic detection of optical (i.e., fiber) and electrical (i.e., copper), as disclosed by Nguyen, in the line card (i.e., PHY and MAC/Switch), as disclosed by Huff, for the advantage of providing an ability of accessing to real-time, updated data indicating whether each of the ports is connected to a fiber or copper transmission medium, which may be used to adjust data transmission rates or allocate ports to different tasks based on their bandwidth requirements (See Nguyen, ¶ [0009]).
Nevertheless, the recitation “a line card for a network device that selects optical or electrical transmissions on a port, the line card including an integrated circuit that supports optical and electrical transmissions” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, but an intended use of the claimed invention. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 8, 9, 18, and 19 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Huff [US 2003/0179711 A1] in view of Nguyen [US 2010/0141466 A1] as applied to claims 1-7, 10-17, and 20-22 above, and further in view of Strike [US 6,328,480 B1].
Referring to claims 8 and 18, Huff, as modified by Nguyen, discloses all the limitations of the respective claims 8 and 18 except that does not expressly teach said resetting the port changing a protocol utilized with signals from the transmission connection.
Strike discloses connectors for providing optical transmission connections (i.e., fiber optic connection) to Ethernet devices having electrical transmission connections (i.e., twisted-pair connections; See Abstract), wherein
a port (i.e., RJ45 Port Connector 8 and Fiber Connector 9 in Fig. 1) comprises a single transmission connection (i.e., either 10/100 TX “twisted pair” MLT3 mode connection or 100BASE-FX “fiber optic” NRZI mode connection; See col. 1, lines 51-61) to a transceiver module which is configured for either optical or electrical transmission (i.e., physical layer device PHY 1 configured either 10/100 TX or 100BASE-FX in Figs. 3A and 3B; See col. 4, lines 13-22 and col. 6, lines 3-6), wherein
resetting the port (i.e., said RJ45 Port Connector and Fiber Connector) changes a protocol utilized with signals (i.e., SD+ pin of transceiver 9 in Fig. 1; See col. 3, lines 45-55) from a transmission connection (i.e., either 10/100 TX “twisted pair” MLT3 mode connection or 100BASE-FX “fiber optic” NRZI mode connection; See col. 5, lines 28-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said port (i.e., RJ45 Port Connector and Fiber Connector), as disclosed by Strike, for said port (i.e., Copper Connector and Fiber Connector), as disclosed by Huff, as modified by Nguyen, for the advantage of providing a considerable cost saving, in a multiport hub of switch when compared with the provision of a dedicated port and media independent interface connector (See Strike, col. 1, lines 47-50).

Referring to claims 9 and 19, Strike teaches that
the protocol is NRZI for optical or 3-Level MLT3 for electrical (See col. 1, lines 55-61 and col. 6, lines 24-25).

Claims 23-29, 32-39, and 42-44 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Huff [US 2003/0179711 A1] in view of Nguyen [US 2010/0141466 A1] as applied to claims 1-7, 10-17, and 20-22 above, and further in view of Murr et al. [US 2004/0077226 A1; hereinafter “Murr”].
Referring to claims 23, 32-35, and 42-44, Huff, as modified by Nguyen, discloses all the limitations of the respective claims 23, 32-35, and 42-44 including the transceiver module (i.e., Copper Mode Module 208 or Fiber Mode Module 210 in Fig. 2 of Huff) except that does not teach the transceiver module being a small form-factor pluggable (SFP) module.
Murr discloses that a transceiver module (i.e., small form-factor (SFP) transceiver module 100 in Fig. 1) is
a small form-factor pluggable (SFP) module (See ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have enclosed said transceiver module (i.e., Copper Mode Module and Fiber Mode Module), as disclosed by Huff, as modified by Nguyen, in said small form-factor pluggable (SFP), as disclosed by Murr, for the advantage of providing a mechanism to disengage the small form-factor pluggable (SFP) module (i.e., SFP module) from the receptacle that is easy to manufacture, assemble and operate, and which experiences a low rate of failure with repetitive use (See Murr, ¶ [0007]).

Referring to claims 24 and 36, Strike teaches that
a signal detect (SD) signal (i.e., active fiber SD signal 308 of Fig. 3) on a pin on the port (i.e., SD output port 304 on Fiber Connector 114b in Fig. 3) indicates whether the transmission connection is optical or electrical (See ¶ [0047]).

Referring to claim 25, Huff teaches that
the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) stores in the register (i.e., MII registers) the values of the SD signal for each of the ports of the line card (i.e., information values to select between copper mode and fiber mode of operation; See ¶ [0042]).

Referring to claim 26, Huff teaches that the monitoring the integrated circuit (i.e., monitoring a copper link media and fiber link media) comprises
monitoring the register (i.e., MII registers) to detect changes in the register (i.e., Ethernet physical layer PHY 106 is monitored for default setting of Mode Selector 402 in Fig. 4; See ¶ [0062]).

Referring to claim 27, Huff teaches that the instructing the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) comprises
sending an instruction to the integrated circuit to reset the port as is specified in the register (i.e., configuring mode selector to default setting on MII register to copper mode or fiber mode in one of these situation; See ¶ [0042] and ¶ [0062]).

Referring to claim 28, Huff teaches
modifying the register (i.e., MII registers) to specify the port (See ¶ [0042]).

Referring to claims 29 and 39, Strike teaches that
the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) is designed to configure the transmission connection (e.g., copper link) of each port of the line card (i.e., Connector 114 of PHY 106 and MAC/Switch 102 in Fig. 1) at powerup (for example, active copper link partner detected and active fiber link partner not detected in Step 606 of Fig. 6; See Steps 606-610 in Fig. 6; See ¶ [0037]).

Referring to claim 37, Huff teaches that
the integrated circuit (i.e., Ethernet physical layer PHY 106 in Fig. 2) stores in the first register (i.e., MII register for mode selection) the values of the SD signal for each of the ports of the line card (i.e., information values to select between copper mode and fiber mode of operation; See ¶ [0042]).

Referring to claim 38, Huff teaches that the monitoring the integrated circuit (i.e., monitoring a copper link media and fiber link media) comprises
monitoring the first register (i.e., MII register for mode selection) to detect changes in the register (i.e., Ethernet physical layer PHY 106 is monitored for default setting of Mode Selector 402 in Fig. 4; See ¶ [0062]).

Claims 30, 31, 40, and 41 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Huff [US 2003/0179711 A1] in view of Nguyen [US 2010/0141466 A1] and Murr [US 2004/0077226 A1] as applied to claims 23-29, 32-39, and 42-44 above, and further in view of Strike [US 6,328,480 B1].
Referring to claims 30 and 40, Huff, as modified by Nguyen and Murr, discloses all the limitations of the respective claims 30 and 40 except that does not expressly teach said resetting the port changing a protocol utilized with signals from the transmission connection.
Strike discloses connectors for providing optical transmission connections (i.e., fiber optic connection) to Ethernet devices having electrical transmission connections (i.e., twisted-pair connections; See Abstract), wherein
a port (i.e., RJ45 Port Connector 8 and Fiber Connector 9 in Fig. 1) comprises a single transmission connection (i.e., either 10/100 TX “twisted pair” MLT3 mode connection or 100BASE-FX “fiber optic” NRZI mode connection; See col. 1, lines 51-61) to a transceiver module which is configured for either optical or electrical transmission (i.e., physical layer device PHY 1 configured either 10/100 TX or 100BASE-FX in Figs. 3A and 3B; See col. 4, lines 13-22 and col. 6, lines 3-6), wherein
resetting the port (i.e., said RJ45 Port Connector and Fiber Connector) changes a protocol utilized with signals (i.e., SD+ pin of transceiver 9 in Fig. 1; See col. 3, lines 45-55) from a transmission connection (i.e., either 10/100 TX “twisted pair” MLT3 mode connection or 100BASE-FX “fiber optic” NRZI mode connection; See col. 5, lines 28-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said port (i.e., RJ45 Port Connector and Fiber Connector), as disclosed by Strike, for said port (i.e., Copper Connector and Fiber Connector), as disclosed by Huff, as modified by Nguyen and Murr, for the advantage of providing a considerable cost saving, in a multiport hub of switch when compared with the provision of a dedicated port and media independent interface connector (See Strike, col. 1, lines 47-50).

Referring to claims 31 and 41, Strike teaches that
the protocol is NRZI for optical or 3-Level MLT3 for electrical (See col. 1, lines 55-61 and col. 6, lines 24-25).

Response to Arguments 
Reissue applicant’s argument, see pages 16-18, filed on November 30, 2021, with respect to Claim Rejection-35 U.S.C. § 112 (pre-AIA ), Second Paragraph, has been fully considered and id persuasive.  The rejection under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph of the claims 10-12 and 20-22 has been withdrawn.
Reissue applicant’s arguments, see pages 18-20, with respect to Claims 1-44 rejections under pre-AIA  35 U.S.C. § 103(a) have been considered but are moot because the specifically challenged teaching and matters in the arguments such as the references Huff and Strike do not teach “resetting the port when the value of the register has changed that results in a mismatch between a configuration of the port and the type of currently installed module in the port” claimed in the newly amended independent claims 1, 10-13, 20-22, were not considered and/or rejected by the references Huff and Strike.  A new ground of rejection under Huff and Nguyen is suggested in this Office action (See paragraphs 9-12 in the instant Office action).

Conclusion
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00 am to 5:00 pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is 571-273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992







Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The references “Huff” and “Nguyen” are listed in the IDS filed on 1/22/2020.